Citation Nr: 0009914	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and dysthymic disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1958 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder. 

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied, on 
the merits, service connection for an acquired psychiatric 
disorder.  The appellant was notified of that decision in 
September 1996 and did not appeal. 

2.  Some of the evidence received since 1996 in support of 
the appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder is material.

3.  There is no competent evidence showing that the appellant 
psychotic disorder had its onset in service or within the 
year after the appellant's discharge from active service.

4.  There is no medical evidence of a nexus, or link, between 
any of the appellant's current psychiatric disorders and any 
disease or injury during service, and the claim for service 
connection is not plausible.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for an acquired 
psychiatric disorder, to include major depression and 
dysthymic disorder, is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a psychiatric disorder in 1996.  His service medical 
records showed that he was hospitalized in August 1959 for 
evaluation.  In June 1959, the appellant's family wrote to a 
congressperson, requesting that the appellant be hospitalized 
by the military for treatment for seasickness.  A memorandum 
from the appellant's commanding officer, dated in June 1959, 
indicated that his performance was sub-standard and he was 
frequently seasick.  The ship's doctor had concluded that the 
appellant was extremely neurotic, and it was noted that he 
had taken various tranquilizers prior to his entry into 
service.  The appellant disliked the Navy and ship duty.  He 
had been interviewed by a doctor and officers, who had 
concluded that he was immature, neurotic, and suffering from 
a persecution complex.  

The appellant was transferred to a Naval Hospital for 
evaluation, including a complete psychiatric evaluation.  He 
reported being nervous all his life, getting easily "shook 
up," had having an upset stomach.  He had felt increasingly 
nervous while in the Navy.  He did not like to follow orders.  
Upon examination, he was somewhat defensive and childlike in 
his manner.  His mood was anxious and mildly depressed.  He 
was adamant about wanting to be discharged from service, as 
he felt that he wanted to become a minister.  He underwent 
psychological evaluation, which showed that he had an 
immature and childlike orientation to stress with limited 
ego-organization and lack of adequate ego defenses, emotional 
and sexual inadequacy, and feelings of weakness and 
inadequacy.  The final diagnosis was chronic severe passive-
dependency reaction, manifested by a tendency to cling to 
others, helplessness, anxiety, and a predominant childlike-
parent relationship in reaction to minimal stresses.  It was 
determined that this condition did not originate during the 
line of duty, but had existed prior to service.  

In April 1996, the appellant underwent a VA examination.  He 
stated that his depression began in 1986 or 1987, although he 
reported that he never got over being seasick during service.  
The diagnosis was dysthymic disorder.  The RO obtained the 
appellant's records from Minirth-Meier-Rice Clinic for 
treatment in 1993-94 for his complaints of depression.  It 
was noted that his problems began in 1985-86 after pressures 
from a bad business.  The appellant completed a questionnaire 
wherein he was asked what his problems were and what had 
caused them.  He stated that he had depression and anxiety, 
caused by a business partner who had sold assets in the 
appellant's name, leading to a substantial financial loss.  
Diagnoses were obsessive-compulsive tendencies, some 
narcissism, dysthymic disorder, and rule-out major 
depression.

In a September 1996 rating decision, the RO denied 
entitlement to service connection for major depression.  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding on all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  

A letter from the RO, advising the appellant of the September 
1996 decision and of his appellate rights was issued later in 
September 1996.  In April 1997, the appellant's attorney 
requested a personal hearing.  In August 1997, the RO sent a 
letter to the appellant, stating that his attorney had not 
identified the issue for which a hearing was requested.  He 
was also told that if it was his intention to file a NOD with 
the September 1996 rating decision, he had to do so on the 
enclosed form.  The appellant did not respond, but the 
requested hearing was held in September 1997.  Hearing 
testimony before the RO, when reduced to writing, can 
constitute a notice of disagreement.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  However, that testimony must still be given 
within the one-year time period for filing a NOD.  In this 
case, the appellant's testimony in September 1997 was 
provided more than one week after expiration of the one-year 
appeal period and cannot, therefore, be accepted as a NOD.  
In the circumstances of this case, a timely notice of 
disagreement was not filed with the September 1996 denial of 
the appellant's claim.  38 C.F.R. §§ 20.201 and 20.301(a) 
(1999).  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

At his hearing in September 1997, the appellant discussed his 
belief that he is entitled to service connection for a 
psychiatric disorder, thereby filing another claim.  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the decision on appeal, the RO adjudicated this issue 
according to the definition of material evidence enunciated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim under the most recent 
legal definition.  He was provided notice of the applicable 
laws and regulations regarding new and material evidence, 
including 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The statement of the case clearly indicates 
that, although the now-invalid definition of "material" was 
cited, the correct regulation was also cited and considered.  
Furthermore, the Board's review of this claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain period of time after service 
must have had their onset in service.  38 U.S.C.A. §§ 1110, 
1112, 1131 and 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a) (1999).  Service 
connection for a psychosis (i.e., major depression) may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).

The evidence received subsequent to September 1996 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since 
September 1996, the following evidence has been received:  
(1) the appellant's contentions, including those raised at 
personal hearings in 1997 and 2000; (2) private medical 
records and/or letters from C.E. Ransom, Jr., M.D., Brad 
Diner, M.D., and James Moneypenny, Ph.D.; (3) VA outpatient 
records for treatment between 1989 and 1998; and (4) a 
newspaper article concerning the suicide of a Navy member.

With the exception of the appellant's contentions, the rest 
of the evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(1999) (emphasis added).

The Board concludes that the appellant has submitted material 
evidence concerning his claim.  Some of the new medical 
evidence shows treatment for psychiatric disorders, as well 
as the appellant's contention that such conditions originated 
during his period of military service.  Although the new 
evidence may not be significant standing alone, it is 
significant when considered in conjunction with the prior 
evidence of record.  The totality of the evidence shows that 
the appellant underwent a psychiatric evaluation during 
service and that he currently receives treatment for 
psychiatric disorders.  This evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material, and the claim for service connection for an 
acquired psychiatric disorder is reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  The appellant is not entitled to 
service connection for his psychosis on either a direct or 
presumptive basis.  The medical evidence does not show 
diagnosis of a psychotic disorder during service or within 
the first year after his discharge from active service.  When 
he was hospitalized during service, no diagnosis of a 
psychosis, such as major depression, was rendered.  There is 
no evidence showing diagnosis of or treatment for a psychotic 
disorder within the first post-service year, nor does the 
appellant contend that he received such treatment.

The appellant currently has various diagnosed acquired 
psychiatric disorders, including major depression and 
dysthymia.  As discussed above, his service medical records 
showed hospitalization for psychiatric evaluation.  
Therefore, the first two elements of a well-grounded claim 
have been satisfied.

However, there is no medical evidence of a nexus, or link, 
between any in-service disease or injury and any of the post-
service psychiatric disorders.  The first indication in the 
post-service medical evidence that the appellant had a 
psychiatric disorder was in 1989, approximately 30 years 
after his discharge from service.  At that time, the 
appellant reported suffering from depressive symptoms for the 
prior three years (i.e., since approximately 1986), and he 
reported onset of these symptoms after business and financial 
problems. 

There is no evidence showing that the appellant had a chronic 
psychiatric disorder prior to, at the earliest, 1986, which 
was more than 25 years after the appellant's discharge from 
service.  At no time has a medical professional indicated 
that any of the appellant's post-service psychiatric 
disorders are in any manner related to his military service 
or began during service.  The only statement of record that 
could be read to imply nexus is an October 1998 report from 
Dr. Moneypenny.  The appellant told Dr. Moneypenny that he 
believed that the first significant symptoms of anxiety and 
depression occurred during service due to chronic 
seasickness.  He indicated that after service he had problems 
with his nerves, poor mood, and a lot of "sick stomach."  
He stated that he experienced a particularly difficult time 
after a substantial business setback in 1986.  Since then, 
his overall functioning had been seriously and chronically 
impaired.  Dr. Moneypenny stated that, in summary, the 
appellant had complaints of depression, and he reported a 
history of early onset of depressive symptoms during his 
military service.  He [the appellant] reported stressors of 
being aboard a Navy ship with chronic and severe seasickness 
that triggered his initial experience of significant 
depression.  The diagnosis was dysthymia.  

Dr. Moneypenny did not render an opinion that the appellant's 
psychiatric disorder was related to his military service.  
Rather, Dr. Moneypenny's report consistently indicated that 
the appellant had reported such.  Every sentence that 
discussed the appellant's in-service psychiatric symptoms 
clearly stated that this was what the appellant had reported.  
Dr. Moneypenny drew no conclusions of his own, but only 
recounted the appellant's conclusions.  This is insufficient 
to well ground this claim for the following reasons.  First, 
evidence that is simply information recorded by a physician, 
unenhanced by any additional medical comment by that 
physician, does not satisfy the nexus requirement.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette 
because a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id. (citation omitted).  Second, the appellant does not have 
the medical expertise to render a probative opinion as to 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant also argues that his claim is well grounded due 
to chronicity of symptoms.  However, the medical evidence 
indicates otherwise.  The Board notes that the medical 
evidence developed prior to his claim for compensation in 
1996 did not reflect a history of chronic psychiatric 
symptoms.  The appellant, by his own admission, did not begin 
to seek psychiatric treatment until many years after service.  
Also, by the appellant's own admission, he did not experience 
significant psychiatric symptomatology prior to 1986.  At all 
times prior to his claim for compensation, the appellant 
dated the onset of his psychiatric symptomatology to the 
business problems he experienced in 1986.  At no time prior 
to his claim for compensation did he report a history of 
experiencing any psychiatric symptoms prior to 1986 or 
discuss his military experiences.  Furthermore, there is no 
competent medical opinion of record showing that any of the 
current psychiatric disorders is related to any prior 
symptoms he may have experienced while in service.  Cf. 
Savage, 10 Vet. App. at 497.  Nexus is not shown by post-
service continuity of symptoms. 

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him an additional medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The RO notified the appellant in the 
September 1999 supplemental statement of the case that the 
evidence did not demonstrate a plausible relationship between 
his current psychiatric disorder and any disease or injury 
during service.  The Board views that information, in 
conjunction with the information contained in this decision, 
as informing the appellant of the type of evidence needed, 
thus satisfying Robinette.  See also Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding or further duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits as he 
has not referred to any specific piece of evidence that is 
missing.  See 38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has not alleged that any medical records exist that 
would contain medical opinions associating any current 
psychiatric disorder with his period of service.

The Board notes that the basis of the RO's denial of this 
claim was that new and material evidence had not been 
submitted, and the RO did not, therefore, consider whether 
this claim was well grounded.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the appellant will be prejudiced by the 
Board's consideration of the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  In this 
case, the appellant's due process rights are not violated by 
this Board decision for the following reasons.  

First, the appellant specifically presented argument as to 
the merits of his claim throughout the course of this appeal.  
His arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Second, the 
September 1999 supplemental statement of the case discussed 
the requirements of a well-grounded claim.  Therefore, the 
appellant received appropriate notice of the requirements of 
a well-grounded claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.  Third, when a claim is reopened on the basis of new 
and material evidence, if it is clear from the evidence that 
the reopened claim is not well grounded, then there is no way 
as a matter of law that the appellant could prevail.  
Winters, 12 Vet. App. at 208.  In such a situation, a remand 
for the RO to determine that the claim is not well grounded 
would simply serve to impose an unnecessary burden with no 
gain to the appellant.  Id., citing Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  In this case, the lack of medical nexus 
evidence is clear and indisputable, and it is not necessary 
to remand this claim.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for an acquired psychiatric disorder is plausible, 
the claim must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

As new and material evidence has been received to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder, the claim is reopened, and, to that 
extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression and dysthymic disorder, 
is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

